Citation Nr: 0736822	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-18 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.

The veteran was scheduled to appear at personal hearings 
before the RO in September 2005 and 2007.  He postponed the 
first and cancelled the second hearing.

FINDING OF FACT

The veteran does not have a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in February 2004 and 
March 2006 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony, although he postponed and eventually cancelled his 
personal hearing.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication. 

Background

The veteran contends he has PTSD from events he experienced 
during military service in Vietnam. He specifically maintains 
that he was a tank driver and primarily served on convoy 
duties.  

The veteran's DD-214 indicates the he was awarded the Combat 
Infantryman's Badge for combat service in the Republic of 
Vietnam.

Service medical records are negative for any complaints, 
treatment, or diagnosis of PTSD.  The veteran's November 1969 
separation examination noted a normal psychiatric clinical 
evaluation.

Review of the evidentiary record shows that following a VA 
PTSD screening in September 2006 the veteran had some 
positive indications for PTSD and he was enrolled in a PTSD 
group for therapy.

During a VA mental health evaluation in March 2004, the 
veteran noted that, "Vietnam didn't really hurt me that 
much." The diagnosis was dyssomnia, not otherwise specified.  
Likewise, following a VA examination in April 2005, the 
examiner again diagnosed dyssomnia, not otherwise specified.  
The examiner noted that:

The veteran did witness and experience 
traumatic events that included actual or 
threatened death or serious injury to 
himself or others.  He does have some 
nightmares.  He does not avoid thinking 
about the events or avoid things that 
remind him of it.  He has no trouble 
remembering what happened.  He is not 
disinterested.  He is socially active.  
He does not feel detached or estranged. 
He is not emotionally numb and does not 
have a sense of foreshortened future.  He 
has a sleep disturbance.  He is not 
irritable. His concentration is good.  He 
is not anxious and not easily startled.  
The veteran does not meet the DSM-IV 
criteria for PTSD. 

In November 2006, the veteran participated in group therapy 
for PTSD.  The examiner stated that the appellant had PTSD, 
but no basis for that opinion was offered.  The veteran was 
noted to listen and be quiet during the sessions.   

In a subsequent VA examination in April 2007, the examiner 
diagnosed an anxiety disorder, not otherwise specified.  The 
examiner noted that the veteran had been seen initially in 
September 2006 for a PTSD screening and enrolled in group 
therapy for four sessions.  He stopped participating in 
November 2006.  The examiner further noted:

The veteran did witness and experience 
traumatic events that included actual or 
threatened death or serious injury to 
himself or others.  He re-experiences 
these through nightmares and some 
intrusive thoughts.  He said he avoids 
things that remind him of the events. He 
has no trouble recalling what happened. 
He has not lost interest in social 
activities. He said he doesn't like 
crowds, but is active in the (Veterans of 
Foreign Wars and Disabled American 
Veterans) and he goes to their meetings. 
He attends church. He said he is not 
emotionally numb. He does not have a 
sense of foreshortened future.  The 
veteran states he has a sleep 
disturbance.  He is not irritable. His 
concentration is good. He is a bit 
hypervigilant and he is not easily 
startled.  The veteran does not meet the 
DSM-IV criteria for PTSD. 

Criteria and analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor. 38 C.F.R. § 3.304(f). If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. See 38 C.F.R. § 3.304(f)(1).

In this case, the Board notes that there is objective 
evidence that the veteran "engaged in combat with the enemy," 
and that he experienced verifiable in-service stressors, as 
he was awarded the Combat Infantryman's Badge.  After 
reviewing the evidence of record, however, it is concluded 
that the preponderance of the evidence is against entitlement 
to service connection for PTSD. Although the veteran did 
engage in combat with the enemy, there is no diagnosis of 
service related PTSD that is based on all the evidence of 
record.  Indeed, VA examiners in March 2004, April 2005, and 
April 2007 found that the criteria for PTSD had not been met.  
While a VA psychologist who facilitated a PTSD therapy group 
diagnosed PTSD in November 2006, the basis for that diagnosis 
was not offered.  Indeed, the group facilitator is not shown 
to have reviewed the claims folder, or to have conducted any 
psychometric study to justify the diagnosis.  Rather, 
examiner only offered the diagnosis; noting that the 
appellant was quiet and that he listened to the discussion.  
The probative value of that opinion is therefore limited.  
Accordingly, the preponderance of the most probative medical 
evidence is against the claim.  As such, the claim must be 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

It is unquestionable that the veteran served his country 
honorably in combat against the enemy.  To grant service 
connection for PTSD, however, requires medical evidence that 
he actually have PTSD.  Probative evidence of that fact is 
not currently of record.  Of course, should the veteran be 
diagnosed with PTSD in the future following an examination 
that considers all the evidence, or should he be diagnosed 
with any other psychiatric disorder which is found to be 
related to his military service, he should file a new claim.  
The veteran's case would then be reviewed based on the 
evidence available at that time.


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


